Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 1 of 27




                Exhibit H
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 2 of 27
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 3 of 27
                                  CONFIDENTIAL


 1                 UNITED STATES DISTRICT COURT
 2                 SOUTHERN DISTRICT OF NEW YORK
 3
      --------------------------------------x
 4    SECURITIES AND EXCHANGE COMMISSION,   )
                                            )
 5                            Plaintiff,    ) 19 Civ. 9439 (PKC)
                                            )
 6        v.                                )
                                            )
 7    TELEGRAM GROUP INC. and               )
      TON ISSUER INC.,                      )
 8                                          )
                              Defendants.   )
 9    ______________________________________x
10
11
12                           CONFIDENTIAL
13                     VIDEOTAPED DEPOSITION OF
14                        ILYA PEREKOPSKY
15                       December 15, 2019
16
17                           Taken at:
18                 McKenna Nabarro Olswang LLP
                          Cannon Place
19                      78 Cannon Street
                        London, EC4N 6AF
20
21
22
23
     Reported by:
24   AILSA WILLIAMS,
     Certified Court Reporter
25   JOB No. 191215MWC
                                                                    1

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 4 of 27
                                  CONFIDENTIAL


 1    other than Mr. Seydak?
 2                 A.   I am sure that they do but my
 3    contact with the company is only Oleg.
 4                 Q.   Are you familiar with an entity
 5    called Blackmoon Crypto?
 6                 A.   Yes.
 7                 Q.   What is Blackmoon Crypto?
 8                 A.   To my knowledge, I am not very
 9    updated about the company, so I am just trying to
10    remember.     So when it was created, the idea was to
11    I think tokenize different assets, using their
12    Blockchain and cryptocurrencies.
13                 Q.   Do you have any involvement with
14    Blackmoon Crypto?
15                 A.   No.    Could you repeat the question?
16    Do I have now?
17                 Q.   Do you have today?
18                 A.   No, I don't.
19                 Q.   Did you at any point?
20                 A.   At the very beginning when Oleg was
21    founding this new company, he asked me to help at
22    a level of advisory, so he was organizing some
23    advisory board, you can say so, and he asked me to
24    support him more actually in public, like in this
25    new project.
                                                                    32

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 5 of 27
                                  CONFIDENTIAL


 1                 Q.   And what do you mean by "support him
 2    in public"?
 3                 A.   I believe that we made some video
 4    together that was published, so where we were
 5    telling about the company.
 6                 Q.   And in that video were you
 7    introduced as a co-founder of Blackmoon Crypto?
 8                 A.   I don't remember how I was
 9    introduced.
10                 Q.   Are you aware of any other public
11    video or document where you were put forth as a
12    co-founder of Blackmoon Crypto?
13                 MR. DRYLEWSKI:      Objection to form.
14    Mischaracterizes the answer to the last question.
15    You can answer if that makes sense to you.
16                 A.   I don't remember.
17                 Q.   Have you ever introduced yourself to
18    anyone or represented that you were a co-founder
19    of Blackmoon Crypto?
20                 A.   I don't remember how, to be honest,
21    I was introduced.
22                 Q.   Do you consider yourself a
23    co-founder of Blackmoon Crypto?
24                 A.   No.
25                 Q.   How much did you invest in Blackmoon
                                                                    33

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 6 of 27
                                  CONFIDENTIAL
                                  CONFIDENTIAL


 1
 1    think it
      think it is
               is going to be
                  going to    a huge
                           be a      thing.
                                huge thing.

 2
 2                 MR. DRYLEWSKI:
                   MR. DRYLEWSKI:      Okay.
                                       Okay.     We
                                                 We can talk about
                                                    can talk about

 3
 3    that later.
      that later.
 4
 4             (Exhibit 17
               (Exhibit    marked for
                        17 marked for identification)
                                      identification)
 5
 5                 MR. DRYLEWSKI:
                   MR. DRYLEWSKI:      Please take
                                       Please take your time
                                                   your time

 6
 6    and familiarize
      and familiarize yourself
                      yourself with the document
                               with the document before
                                                 before

 7
 7    answering any
      answering any questions.
                    questions.

 8
 8                 MS. STEWART:
                   MS. STEWART:     Mr. Perekopsky,
                                    Mr. Perekopsky, the
                                                    the court
                                                        court

 9
 9    reporter just handed
      reporter just handed you
                           you what
                               what we
                                    we have marked as
                                       have marked as

10
10    Exhibit 17.
      Exhibit 17.       The document does
                        The document does not
                                          not have a Bates
                                              have a Bates
11
11    number.
      number.    The cover page
                 The cover page says "Blackmoon
                                says "Blackmoon

12
12    Whitepaper", and there
      Whitepaper", and there is
                             is a
                                a date of March
                                  date of March 28,
                                                28,
13
13    2018.
      2018.    As your
               As      counsel mentioned,
                  your counsel mentioned, take
                                          take however
                                               however

14
14    much time
      much time you
                you need to look
                    need to look at
                                 at the
                                    the document and let
                                        document and let
15
15    me know
      me know when
              when you are ready.
                   you are ready.
16
16                 MR. DRYLEWSKI:
                   MR. DRYLEWSKI:      Of course,
                                       Of         if there
                                          course, if there are
                                                           are
17
17    particular pages you
      particular pages you want
                           want him to focus
                                him to focus on
                                             on when
                                                when he
                                                     he

18
18    reviews, please let
      reviews, please let him
                          him know.
                              know.

19
19                 MS. STEWART:
                   MS. STEWART:     I mostly am
                                    I mostly am going to be
                                                going to be
20
20    asking you
      asking     about the
             you about the people
                           people that
                                  that are
                                       are mentioned
                                           mentioned

21
21    towards the
      towards the end
                  end of
                      of the
                         the document,
                             document, but
                                       but take
                                           take however
                                                however

22
22    much time
      much time you
                you need to look
                    need to look at
                                 at the
                                    the document.
                                        document.

23
23                                (Pause.)
                                  (Pause.)

24
24                 A.
                   A.    I think you
                         I think you can ask questions.
                                     can ask questions.

25
25                 Q.
                   Q.   Okay, great.
                        Okay, great.      Do
                                          Do you
                                             you know
                                                 know what this
                                                      what this

                                                                     37
                                                                     37

                           GRADILLAS COURT REPORTERS
                           GRADILLAS COURT    REPORTERS
                                  (424) 239-2800
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 7 of 27
                                  CONFIDENTIAL
                                  CONFIDENTIAL


 1
 1    document is?
      document is?

 2
 2                 A.
                   A.   Yes.
                        Yes.

 3
 3                 Q.
                   Q.   What is it?
                        What is it?
 4
 4                 A.
                   A.   It is a
                        It is a whitepaper for Blackmoon
                                whitepaper for Blackmoon
 5
 5    Crypto.
      Crypto.

 6
 6                 Q.
                   Q.   Have you
                        Have     seen it
                             you seen it before?
                                         before?
 7
 7                 A.
                   A.   I think yes,
                        I think yes, when it was
                                     when it was created
                                                 created I
                                                         I

 8
 8    saw it.
      saw it.

 9
 9                 Q.
                   Q.   Did
                        Did you
                            you review it before
                                review it before it
                                                 it was
                                                    was

10
10    published?
      published?

11
11                 A.
                   A.   I am not
                        I am not sure.
                                 sure.
12
12                 Q.
                   Q.   Who
                        Who created it, if
                            created it, if you
                                           you know?
                                               know?

13
13                 A.
                   A.   My guess,
                        My guess, it
                                  it was created by
                                     was created    the
                                                 by the

14
14    founder of
      founder of Blackmoon
                 Blackmoon Crypto,
                           Crypto, Oleg Seydak.
                                   Oleg Seydak.

15
15                 Q.
                   Q.   I am going
                        I am going to
                                   to turn
                                      turn your attention to
                                           your attention to
16
16    page 22 of
      page 22 of 27.
                 27.
17
17                 A.
                   A.   Okay.
                        Okay.

18
18                 Q.
                   Q.   Do
                        Do you see in
                           you see in the
                                      the top
                                          top row
                                              row your
                                                  your name,
                                                       name,

19
19    and you
      and     are listed
          you are listed as
                         as co-founder?
                            co-founder?           Do
                                                  Do you see
                                                     you see

20
20    that?
      that?

21
21                 A.
                   A.   Yes.
                        Yes.

22
22                 Q.
                   Q.   Does this refresh
                        Does this refresh your
                                          your recollection
                                               recollection

23
23    that you
      that you were
               were represented to be
                    represented to    a co-founder
                                   be a            of
                                        co-founder of

24
24    Blackmoon Crypto?
      Blackmoon Crypto?

25
25                 MR. DRYLEWSKI:
                   MR. DRYLEWSKI:      Objection to
                                       Objection to form.
                                                    form.
                                                                    38
                                                                    38

                          GRADILLAS COURT REPORTERS
                          GRADILLAS COURT    REPORTERS
                                 (424) 239-2800
                                 (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 8 of 27
                                  CONFIDENTIAL


 1                 Q.    What about with Blackmoon Crypto,
 2    same question?
 3                 MR. DRYLEWSKI:      Objection to form.
 4                 A.    As for Blackmoon Crypto, I never
 5    received any money from them, so like salary or
 6    dividends or something, so I never signed any
 7    contract with Blackmoon Crypto.            So it was just a
 8    verbal agreement with Oleg at the very beginning
 9    that I would support the project and I would kind
10    of speak about the projects like a few times maybe
11    in public.        Then, as you noticed, I made maybe a
12    few introductions, right, like business
13    introductions, but this ended with nothing, so we
14    never signed any employment consultancy agreement.
15    I never received any like other means of payment
16    from Blackmoon Crypto.        When I came to the
17    agreement with Pavel that I would join Telegram, I
18    just stopped all my activities related to
19    Blackmoon Crypto at all.
20                 Q.    When you say the agreement with
21    Pavel to join Telegram, do you mean when you
22    joined as a consultant or when you became an
23    employee?
24                 A.    I would say in December 2017,
25    probably, I already -- maybe I like had a call or
                                                                    79

                            GRADILLAS COURT REPORTERS
                                   (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 9 of 27
                                  CONFIDENTIAL


 1    definitely soon after presale, right, but when we
 2    started sending some particular materials, right,
 3    it was probably a little bit later, but I don't
 4    remember the dates.
 5                 Q.   Were you having discussions about
 6    round two while round one was still happening?
 7                 A.   No.    No, but since we closed the
 8    presale, I think these discussions started quite
 9    soon.
10                 Q.   When did round two close?
11                 A.   I don't remember.        I don't remember
12    exactly.     It took a bit longer to close it but I
13    don't remember when.
14                 Q.   Was it in 2018?
15                 MR. DRYLEWSKI:      Objection to form.
16                 A.   Yes.
17                 Q.   Was it in the first half of 2018 or
18    the second half?
19                 A.   I think it was signed in the first
20    half of 2018.
21                 Q.   You mean all of the purchase
22    agreements were signed in the first half of 2018?
23                 A.   I think so.
24                 Q.   In 2017, did Moshe Joshua reach out
25    to potential investors on behalf of Telegram?
                                                                    143

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 10 of 27
                                  CONFIDENTIAL


 1                 A.   When, sorry?
 2                 Q.   In 2017.
 3                 MR. DRYLEWSKI:      Objection to form.
 4                 A.   I think he could make some
 5     introductions.
 6                 Q.   Who asked him to do that?
 7                 A.   He I think suggested doing that to
 8     me and I didn't object.        There were a lot of
 9     introductions at this time.
10                 Q.   Had you discussed with Mr. Joshua
11     the TON project?
12                 MR. DRYLEWSKI:      Objection to form.
13                 A.   He definitely understood the idea,
14     yes.
15                 Q.   When he made those introductions,
16     was he acting on behalf of Blackmoon Crypto?
17                 MR. DRYLEWSKI:      Objection to form.
18                 A.   I don't think it is accurate to say
19     so.    I think he was more acting as Moshe, like as
20     an individual.
21                 Q.   Did Oleg Seydak introduce you or
22     anyone at Telegram to investors?
23                 A.   I don't remember that.
24                 Q.   When Mr. Joshua would introduce you
25     to investors, was it a matter of him putting you
                                                                     144

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 11 of 27
                                  CONFIDENTIAL


 1     would play in the TON project going forward?
 2                 A.   Not that I remember.
 3                 Q.   What about with Mr. Seydak?
 4                 A.   Let me just remember.        No, I don't
 5     think we discussed their roles.           So I would say
 6     that since Oleg was also from this space, he was
 7     very excited about the project of course, and he
 8     wanted to help as much as he could, but probably
 9     that is it.
10                 Q.   What do you remember about the
11     discussions, if any, that you had with Mr. Seydak
12     in let's say late 2017 going to 2018, about
13     whether he or Blackmoon Crypto or Blackmoon
14     Financial would be involved with TON?
15                 A.   In 2018, I don't remember any
16     discussions.     So if I had any discussions they
17     were very preliminary, very early in
18     November/December 2017.        I don't remember any
19     discussions after that except that I think he
20     sometimes sent some ideas that he thought could be
21     helpful for us, and that is it.
22                 Q.   And you don't remember even
23     generally what your discussions with him were in
24     2017 about his potential involvement in TON?
25                 MR. DRYLEWSKI:      Objection to form.
                                                                     147

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 12 of 27
                                   CONFIDENTIAL


 1     investors before they invested in either of the
 2     two rounds.      We talked a little bit about
 3     particular conversations that you had in meetings
 4     in December 2017, but I now want to talk more
 5     broadly.    Okay?
 6                 A.    Okay.
 7                 Q.    What types of questions do you
 8     remember investors asking you?          I know it is a
 9     broad question, but if there is categories that
10     you recall investors asking about, that would be
11     helpful.
12                 A.    First of all I can say that most of
13     them tried to be helpful, so when they understood
14     the idea, the project, what we are doing, what we
15     are building, most of them -- many of them tried
16     to be helpful.      If they were funds, for example,
17     they were saying:         "Okay, we have different
18     companies in our portfolio, start-ups, and we
19     think that this Blockchain, TON and cryptocurrency
20     as a means of payment can potentially be very
21     interesting for our projects that we have in our
22     portfolio."      They said that if they become
23     investors, and even if they will not become
24     investors they still will do their best efforts
25     actually to help us in our effort to make this
                                                                     159

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 13 of 27
                                  CONFIDENTIAL


 1     cryptocurrency widely used, and they suggested
 2     that this help, if we were talking about funds,
 3     through their portfolio companies, right, so they
 4     were sometimes just mentioning some companies
 5     saying "I think these companies can use your
 6     cryptocurrency in the future".
 7                 Q.   What do you mean, "use your
 8     cryptocurrency in the future"?
 9                 MR. DRYLEWSKI:      Objection to form.        If
10     you were not done answering the question, you can
11     finish your response before answering the new
12     question.
13                 A.   Um hum.     So which question should I
14     finish first?
15                 Q.   Why don't you answer my question
16     before we leave that topic and then you can
17     continue telling me what else you remember
18     investors asking about.
19                 A.   For example, if one investor, let's
20     say, was a shareholder in a company like Uber,
21     right, and they said okay, it is interesting
22     because potentially they can integrate Gram as a
23     means of payment for their users, just one
24     example, so when we were talking about paying for
25     services, for goods, or maybe making some
                                                                      160

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 14 of 27
                                  CONFIDENTIAL


 1     transfers between companies, in this regard.
 2                 Your previous question, what else did we
 3     discuss at the meetings basically, right?             What
 4     questions they asked?
 5                 Q.   Right.
 6                 A.   So they were asking of course
 7     questions about primer, about lock-ups, about
 8     price in the presale, in stage A, for the Gram,
 9     and about how complicated is this technology.                 You
10     know, just logical questions based on materials
11     that they saw.      As I said, they always wanted to
12     be supportive.      So if these companies had some
13     background in Blockchains, they often said:
14     "Okay, let's test something once it is ready."                 So
15     questions like that.        They were asking about since
16     the amounts were quite large, what is the safest
17     way to keep Grams.        They were asking my advice,
18     what do I think if we invest and get the Grams,
19     what do we think is the safest way to keep them.
20     They were asking about speed, whether we really
21     believed that the speed that we expected to
22     develop for the speed of transactions that we can
23     really do that.      So questions like that.
24                 Q.   With which investor did you discuss
25     possibly integrating Grams into Uber?
                                                                           161

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 15 of 27
                                   CONFIDENTIAL


 1                  MR. DRYLEWSKI:     Objection to form.
 2                  A.    I didn't say that I was discussing
 3     in particular Uber.        I was discussing another
 4     company.     It is called I believe Get Taxi.
 5                  Q.    Get Taxi?
 6                  A.    Get Taxi.   It is a competitor to
 7     Uber, quite a big company in -- I don't know where
 8     but in Europe for sure.        I don't know about other
 9     countries.        It is just one example.     I remember
10     discussing some marketplaces like fashion
11     marketplaces, like Farfetch, for example.             It is
12     also a big online shopping website.           So just
13     another example.        I believe that they were having
14     conversations, preliminary conversations, with
15     teams and these companies, and they expressed
16     interest in using Grams after the launch.
17                  Q.    Just to make sure I understand, you
18     think that prospective investors were having
19     preliminary conversations with certain vendors
20     about using Grams after launch?
21                  A.    Yes, in particular about these two
22     names that I mentioned, yes.          They had some
23     preliminary discussions.
24                  Q.    What was the fashion marketplace you
25     mentioned?
                                                                     162

                             GRADILLAS COURT REPORTERS
                                    (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 16 of 27
                                  CONFIDENTIAL


 1                 A.   I think it was Farfetch, and I think
 2     one of the investors was a friend with somebody at
 3     the top level of the company.
 4                 Q.   After these investors actually ended
 5     up investing, did you have follow-up conversations
 6     with them about these two vendors, Get Taxi and
 7     Farfetch?
 8                 A.   With Farfetch they proposed
 9     organizing meetings a couple of times.            We just
10     could not -- didn't find time to meet.            I think
11     the CEO of Get Taxi sent us an email saying that
12     they are planning to use Gram as a means of
13     payment, but when it is readily available.             I
14     think there was an email coming from him.
15                 Q.   When did that email come?
16                 A.   So everybody expected launch to
17     happen at the end of October, and I think this
18     email came afterwards, because they wanted to
19     clarify what they probably have to expect.
20                 Q.   So it was a recent email?
21                 A.   Yes.
22                 Q.   Were there any other vendors that
23     Telegram had discussions with about those vendors
24     using Grams as a form of currency?
25                 A.   We didn't proactively reach out to
                                                                     163

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 17 of 27
                                  CONFIDENTIAL


 1     vendors.     It was in our opinion a little bit too
 2     early.     Because when you speak to the company, if
 3     you cannot really start doing something for this
 4     company practically, it doesn't make sense to meet
 5     them.    So once we launch, right, it makes sense,
 6     at least when there was some testnet, right, maybe
 7     at this stage it made sense at least that they
 8     could see the technology, right, but before that
 9     it just didn't make lots of sense to meet them,
10     because the technology was not completely ready
11     yet.
12                 Q.   Did you meet with them once testnet
13     was out?
14                 A.   I didn't meet them.        I am just
15     saying about investors, right.          So they mentioned
16     some vendors and they mentioned that they would do
17     their best efforts to help us in making this
18     currency widely spread.
19                 Q.   And other than the two examples you
20     mentioned with Get Taxi and Farfetch, are there
21     other vendors that investors, as far as you know,
22     have reached out to?
23                 A.   I will not remember the names of
24     companies right now.       I believe that in one of the
25     documents that we provided to you there was a list
                                                                     164

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 18 of 27
                                  CONFIDENTIAL


 1     why I got back to them saying that I received
 2     your -- maybe I was -- yes, so maybe I was a
 3     little bit explicit here about I wanted to stop it
 4     from happening, from reselling.           I believed that
 5     this party that showed me this agreement, they
 6     never signed it, because otherwise they would show
 7     it to me.    So I believed that after this message
 8     they probably quitted this idea of trying to
 9     resell, but anyway they denied it, right, as far
10     as I see.
11                 Q.   So there is a denial in this text --
12                 A.   Yes.
13                 Q.   Was there any further conversation
14     or follow-up?
15                 A.   No.    I mean, of course this
16     agreement was not signed.         Besides, anybody could
17     print anything, right, and put the name of this
18     entity there, right, but still, yes, I saw some
19     documents, or I read it -- I don't know whether it
20     was truth or not, but anyway I just made sure that
21     I did my best efforts in this particular case to
22     stop it from happening, if it was happening.
23                 Q.   Other than these texts, did you do
24     anything else with respect to this issue with
25     Turiya Ventures?
                                                                     196

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 19 of 27
                                  CONFIDENTIAL


 1                 MR. DRYLEWSKI:      Objection to form.
 2                 A.   I think I didn't but, as you
 3     probably know, they signed the rep letters.              They
 4     were acting on their behalf when they were
 5     entering into purchase agreement, and we clearly
 6     stated that we are going to ask for another rep
 7     letter confirming the same before we issued Grams.
 8     So my assumption always was that, okay, I do my
 9     best efforts not to allow this happening, this
10     reselling, but anyway, since we tried to choose
11     sophisticated investors, and for us these rep
12     letters that they were signing at the beginning
13     and at the end, right, so at the signing, when
14     they were signing, before getting the Grams, these
15     rep letters actually meant something.            It is not
16     just papers.     So anyway I knew that they have to
17     sign it again, so for me basically this case was
18     more or less solved at this stage.
19                 Q.   Did there come a point later when
20     Turiya asked you to refund one of their
21     allocations, and you can see that later in this
22     chat?
23                 A.   Um hum.
24                 MR. DRYLEWSKI:      Objection to form.
25                 Q.   Did you say "yes"?
                                                                       197

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 20 of 27
                                  CONFIDENTIAL


 1     is launched, if it is in fact launched?
 2                 A.   I don't know.      I don't know yet.
 3                 Q.   Have you had any discussions with
 4     Mr. Durov or with anyone else at Telegram about
 5     whether or not you would stay after launch?
 6                 A.   Not yet.
 7                 Q.   I am handing you what we have marked
 8     as Exhibit 33, which is Bates TLGRM-004-000409.
 9     It appears to be a July 18, 2019 email to you from
10     someone at Gram Vault.        Let me know when you have
11     reviewed it, please.
12                 A.   Okay.
13                 Q.   Did you approve Gram Vault's request
14     that copies of purchase agreements be provided to
15     them?
16                 A.   I don't think -- I don't remember.
17     I don't think so.
18                 Q.   You don't think so?
19                 A.   No.
20                 Q.   Do you recall discussing this issue
21     with anyone?
22                 A.   Yes, and I think our decision was
23     that --
24                 MR. DRYLEWSKI:      Before you answer, if
25     that yes is that you discussed this with legal
                                                                     217

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 21 of 27
                                  CONFIDENTIAL


 1     counsel, then do not reveal the substance of any
 2     communications you had with legal counsel about
 3     this.     If it was someone other than lawyers, then
 4     you can talk about the substance of that
 5     conversation.      Is that clear?
 6                  A.   Yes.    I think that we made a
 7     decision that if any particular investor reaches
 8     out to us, asking like our permission to disclose
 9     purchase agreements to, for example, some custody
10     companies, then we will deal on like each case
11     differently.      I remember that there were
12     particular investors reaching out to us later on
13     asking for our permission to disclose their
14     purchase agreement to some third parties.
15                  Q.   Did you grant permission in those
16     cases?
17                  A.   Yes, usually, yes, we granted, as
18     far as I remember.
19                  Q.   I am handing you now what we have
20     marketed as Exhibit 34, which is Bates
21     TLGRM-004-0000418, an October 7, 2019 email at the
22     top.
23              (Exhibit 34 marked for identification.)
24                  Please let me know when you are ready.
25                  A.   Okay.
                                                                     218

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 22 of 27
                                  CONFIDENTIAL


 1                 Q.   What steps, if any, did you take to
 2     try to distinguish the scams from the ones
 3     involving investors?
 4                 A.   We didn't take any probably
 5     proactive steps here.        When I heard something I
 6     tried to learn more about that case, but in most
 7     cases it was very difficult actually to understand
 8     whether there was really somebody behind this
 9     exchange, or this exchange was just selling
10     something that they don't have.
11                 Q.   Were you aware of reports that the
12     Liquid exchange was selling Grams in partnership
13     with Gram Asia?
14                 A.   Yes, I believe they even sent us an
15     email, this exchange sent us an email, telling us
16     about their plans.       And then later, in the news
17     actually, I read that they were trying to do
18     something like that.
19                 Q.   What did you do when you received
20     the email from Liquid, informing you of their
21     plan?
22                 A.   It was very difficult to understand
23     what was real and what was not, right.            Like, for
24     example, they said "Gram Asia", but this investor
25     is not on our list.       So when I just spoke with
                                                                     221

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 23 of 27
                                  CONFIDENTIAL


 1     people and they asked me something about that, I
 2     always told them:       "Okay, if you could find out
 3     more information, please let us know."
 4     Apparently, if you even had a call with Liquid,
 5     they wouldn't disclose, like, the real names of
 6     the people behind, but Gram Asia was not our
 7     investor, so it was not clear what we can do in
 8     this situation.
 9                 Q.   Did you have a call with Liquid?
10                 A.   No.    No, we didn't have.       As I
11     recall, we actually had a call with Liquid before
12     that, long before that, maybe a year before that.
13     Liquid reached out to us, suggesting help in
14     working with the Japanese regulator, about status
15     of Gram in Japan.       I think we had maybe one call
16     about that, but it didn't go anywhere, so it was
17     just a call and that is it.         Then I didn't hear
18     from them until the email, a year later.
19                 Q.   I want to make sure I understood
20     your answer a couple of answers ago.            Did you say
21     that if you were to have a call with Liquid they
22     wouldn't reveal who their investors were?
23                 A.   They would probably tell there is
24     Gram Asia, which is not our investor, and that is
25     another deadlock for us, right, because it doesn't
                                                                     222

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 24 of 27
                                  CONFIDENTIAL
                                  CONFIDENTIAL


 1
 1                 A.
                   A.   Okay.
                        Okay.

 2
 2                 Q.
                   Q.   This appears to
                        This appears to be
                                        be an email from
                                           an email from an
                                                         an

 3
 3    investor who
      investor     is redacted
               who is          to Mr.
                      redacted to Mr. Parekh,
                                      Parekh, which Mr.
                                              which Mr.

 4
 4    Parekh then
      Parekh then forwards
                  forwards to
                           to you.
                              you.           Is that right?
                                             Is that right?

 5
 5                 A.
                   A.   I think so.
                        I think so.
 6
 6                 Q.
                   Q.   Do
                        Do you recall receiving
                           you recall           this email?
                                      receiving this email?
 7
 7                 A.
                   A.   Yes,
                        Yes, I remember.
                             I remember.

 8
 8                 Q.
                   Q.   The email attaches
                        The email attaches what appears to
                                           what appears to
 9
 9     be a
       be a marketing
            marketing brochure
                      brochure from
                               from ATON,
                                    ATON, is
                                          is that
                                             that right?
                                                  right?
10
10                 A.
                   A.   Yes.
                        Yes.

11
11                 Q.
                   Q.   And ATON
                        And ATON was an investor
                                 was an investor in
                                                 in TON?
                                                    TON?

12
12                 A.
                   A.   Yes, they were
                        Yes, they      an investor.
                                  were an investor.
13
13                 Q.
                   Q.   Were they an
                        Were they an investor
                                     investor in
                                              in the
                                                 the first
                                                     first
14
14     round or the
       round or the second
                    second round, or both?
                           round, or both?
15
15                 A.
                   A.   I think in
                        I think in stage
                                   stage A,
                                         A, second.
                                            second.
16
16                 Q.
                   Q.   Now, the presentation
                        Now, the presentation that
                                              that is
                                                   is
17
17     attached is
       attached is in
                   in Russian.
                      Russian.        The cover email
                                      The cover email from
                                                      from the
                                                           the
18
18    investor describes
      investor describes the
                         the presentation
                             presentation and
                                          and says
                                              says that
                                                   that
19
19    it is
      it is offering
            offering Grams at a
                     Grams at a price of 1.33.
                                price of 1.33.              Do
                                                            Do you
                                                               you

20
20     see that
       see that in
                in the
                   the cover email?
                       cover email?

21
21                 A.
                   A.   Yes.
                        Yes.

22
22                 Q.
                   Q.   Is that accurate,
                        Is that accurate, looking
                                          looking at
                                                  at the
                                                     the
23
23     presentation that is
       presentation that is in
                            in Russian?
                               Russian?
24
24                 A.
                   A.   Yes, this is
                        Yes, this is the
                                     the price
                                         price here,
                                               here, 1.33,
                                                     1.33,

25
25     yes.
       yes.

                                                                     224
                                                                     224

                           GRADILLAS COURT REPORTERS
                           GRADILLAS COURT    REPORTERS
                                  (424) 239-2800
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 25 of 27
                                  CONFIDENTIAL


 1
 1                 Q.
                   Q.   Does the presentation
                        Does the presentation also
                                              also specify
                                                   specify

 2
 2    that investors
      that investors would
                     would get
                           get 25
                               25 percent of their
                                  percent of their
 3
 3    tokens in
      tokens in a
                a period
                  period of three to
                         of three to nine months, 25
                                     nine months, 25
 4
 4     percent more in
       percent more    six to
                    in six to 12 months, and
                              12 months, and then
                                             then another
                                                  another

 5
 5     25 percent
       25 percent in
                  in 12 to 18
                     12 to    months, and
                           18 months,     then the
                                      and then the last
                                                   last
 6
 6    tranche in
      tranche in 18 to 24
                 18 to    months?
                       24 months?

 7
 7                 A.
                   A.   I
                        I don't see where
                          don't see       they specify
                                    where they         this.
                                               specify this.

 8
 8     I
       I don't see a
         don't see a portion
                     portion where it is
                             where it is referring to how
                                         referring to how

 9
 9     much the
       much the investors
                investors would
                          would get
                                get over a period
                                    over a period of
                                                  of

10
10    time.
      time.

11
11                 MR. DRYLEWSKI:
                   MR. DRYLEWSKI:      Is there a
                                       Is there a particular
                                                  particular

12
12     page
       page you could direct
            you could direct the
                             the witness to?
                                 witness to?

13
13                 MS. STEWART:
                   MS. STEWART:      I
                                     I wish
                                       wish I
                                            I had that with
                                              had that      me
                                                       with me

14
14     but I
       but I don't, and I
             don't, and   can't read
                        I can't read Russian.
                                     Russian.
15
15                 A.
                   A.   I
                        I don't see this,
                          don't see this, anything
                                          anything about
                                                   about

16
16    this lock-up
      this lock-up three
                   three months.
                         months.
17
17                 Q.
                   Q.   Okay.
                        Okay.    You see
                                 You     that the
                                     see that the cover email
                                                  cover email

18
18     says that
       says that --
                 --
19
19                 A.
                   A.   Yes, in the
                        Yes, in the small
                                    small text
                                          text below.
                                               below.           I
                                                                I

20
20     have found it
       have found it.
21
21                 Q.
                   Q.   On what
                        On what page?
                                page?

22
22                 A.
                   A.   10.
                        10.

23
23                 Q.
                   Q.   I am sorry,
                        I am sorry, which
                                    which page?
                                          page?

24
24                 A.
                   A.   Page 10.
                        Page 10.

25
25                 Q.
                   Q.   Is there a
                        Is there a Bates
                                   Bates number
                                         number on
                                                on that
                                                   that
                                                                     225
                                                                     225

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 26 of 27
                                  CONFIDENTIAL


 1
 1     page?
       page?

 2
 2                 A.
                   A.   Very, very
                        Very,      small, but
                              very small, but yes.
                                              yes.

 3
 3                 Q.
                   Q.   I see it.
                        I see it.     Okay.
                                      Okay.    Does that
                                               Does that

 4
 4     describes the 25
       describes the 25 percent
                        percent over time that
                                over time that I asked
                                               I asked

 5
 5     you about a
       you about a second
                   second ago?
                          ago?
 6
 6                 A.
                   A.   But it
                        But it is
                               is very vague, a
                                  very vague, a little
                                                little bit
                                                       bit
 7
 7     strange.
       strange.

 8
 8                 Q.
                   Q.   Okay.
                        Okay.    Did
                                 Did you do anything
                                     you do anything after
                                                     after
 9
 9     receiving this email
       receiving this email in
                            in May
                               May 2019?
                                   2019?
10
10                 A.
                   A.   Yes,
                        Yes, I remember I
                             I remember I called this
                                          called this

11
11     company.
       company.    I spoke with
                   I spoke      them.
                           with them.        They
                                             They denied the fact
                                                  denied the fact
12
12    that they
      that they were doing these
                were doing these deals.
                                 deals.            And it
                                                   And it was a
                                                          was a

13
13    little bit
      little bit awkward
                 awkward to
                         to me
                            me because,
                               because, as
                                        as I told you,
                                           I told you,

14
14    they were
      they      a stage
           were a stage A
                        A investor,
                          investor, and
                                    and here it was
                                        here it     a
                                                was a

15
15     price,
       price, 1.33, and about
              1.33, and about presale.
                              presale.           So they
                                                 So they denied
                                                         denied
16
16    the fact
      the fact that
               that they
                    they had been doing
                         had been       something like
                                  doing something like
17
17    that, and
      that, and I
                I didn't get any
                  didn't get any like
                                 like evidence
                                      evidence that
                                               that they
                                                    they
18
18     really
       really were trying to
              were trying to resell.
                             resell.

19
19                 Q.
                   Q.   Did
                        Did you send them
                            you send them a
                                          a copy
                                            copy of this
                                                 of this

20
20     brochure that
       brochure that is
                     is attached
                        attached to
                                 to Exhibit
                                    Exhibit 35?
                                            35?

21
21                 A.
                   A.   I
                        I don't
                          don't remember specifically that,
                                remember specifically that,
22
22     but I
       but I remember calling them.
             remember calling them.
23
23                 Q.
                   Q.   Did
                        Did Telegram take any
                            Telegram take any action
                                              action in
                                                     in
24
24     respect to ATON,
       respect to ATON, after
                        after receiving
                              receiving this
                                        this email
                                             email in
                                                   in
25
25    May 2019?
      May 2019?
                                                                     226
                                                                     226

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
Case 1:19-cv-09439-PKC Document 250-8 Filed 07/01/20 Page 27 of 27
                                  CONFIDENTIAL


 1
 1                 A.
                   A.   Anyway, we
                        Anyway, we will
                                   will request a new
                                        request a new rep
                                                      rep

 2
 2    letter from
      letter from them
                  them before
                       before we issued them
                              we issued them any
                                             any Grams.
                                                 Grams.

 3
 3     I
       I was
         was not sure about
             not sure       this information,
                      about this information, because
                                              because

 4
 4    they already
      they already paid
                   paid 1.33
                        1.33 per
                             per Gram.
                                 Gram.            It just didn't
                                                  It just didn't

 5
 5     make too
       make too much sense.
                much sense.       It
                                  It didn't make a
                                     didn't make   lot of
                                                 a lot of
 6
 6     sense in
       sense in selling
                selling at the same
                        at the same price
                                    price what they
                                          what they

 7
 7     bought, so
       bought, so it
                  it was little bit
                     was little     inconsistent, this
                                bit inconsistent, this
 8
 8    offer.
      offer.     So I
                 So I made a call
                      made a call but they denied
                                  but they        it, and
                                           denied it, and

 9
 9    it was
      it     very unclear,
         was very          everything here.
                  unclear, everything here.             It
                                                        It was
                                                           was very
                                                               very

10
10    inconsistent, not
      inconsistent, not very consistent.
                        very consistent.            It
                                                    It was
                                                       was a
                                                           a bit
                                                             bit

11
11    inconsistent.
      inconsistent.

12
12                 Q.
                   Q.   Are you
                        Are     aware of
                            you aware of anyone else at
                                         anyone else at

13
13     Telegram taking any
       Telegram taking any steps
                           steps in
                                 in trying
                                    trying to
                                           to confirm the
                                              confirm the

14
14    information that
      information that is
                       is in
                          in Exhibit
                             Exhibit 35?
                                     35?

15
15                 A.
                   A.   No.
                        No.    No, probably
                               No, probably it
                                            it was just me
                                               was just me
16
16     calling them.
       calling them.

17
17                 Q.
                   Q.   Did ATON provide
                        Did ATON provide any
                                         any services to
                                             services to

18
18     Telegram,
       Telegram, putting aside the
                 putting aside the fact
                                   fact that
                                        that they
                                             they were an
                                                  were an

19
19    initial purchaser
      initial           -- strike
              purchaser -- strike that.
                                  that.
20
20                 Did
                   Did Telegram
                       Telegram have any other
                                have any other business
                                               business
21
21     relationship
       relationship with ATON?
                    with ATON?

22
22                 A.
                   A.   ATON introduced
                        ATON introduced us to a
                                        us to a few
                                                few
23
23    investors as
      investors as well, in stage
                   well, in stage A.
                                  A.           That is what
                                               That is what I
                                                            I

24
24     remember.
       remember.    I don't remember
                    I don't remember any
                                     any presale.
                                         presale.           I think
                                                            I think

25
25    they were
      they      from stage
           were from stage A.
                           A.         I remember we
                                      I remember we were
                                                    were

                                                                      227
                                                                      227

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
